451 F.2d 591
Ethel Stone LEVY, Plaintiff-Appellant,v.The NEW YORK STOCK EXCHANGE and Robert W. Haack, President,et al., Defendants-Appellees.
No. 71-1948 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 9, 1971.Rehearing Denied Dec. 23, 1971.

Ethel Stone Levy, pro se.
James A. Dixon, Vincent K. Antle, Aaron Podhurst, Robert Orseck, Jeffrey Allen Tew, Dixon, Dixon, Lane & Mitchell, Miami, Fla., for appellees The New York Stock Exchange and Robert W. Haack.
Forsythe, McGovern, Pearson & Nash, New York City, and Podhurst, Orseck & Parks, P. A., Miami, Fla., for appellees American Stock Exchange and Ralph S. Saul, President.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.

BY THE COURT:

1
It is clear in the instant case that there is no final judgment from which plaintiff may appeal. 28 U.S.C.A. Sec. 1291.  Plaintiff originally brought suit against numerous parties, only a portion of whom were dismissed by the district court's orders of December 16, 1970 and March 1, 1971.


2
It is, therefore, ordered in the above entitled and numbered cause that the attempted appeal from the district court's order of December 16, 1970 and its order dismissing several of the defendants on March 1, 1971 is dismissed for want of jurisdiction.1



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al, 5th Cir. 1970, 431 F.2d 409, Part I


1
 See Hamman v. United States, 9th Cir. 1968, 399 F.2d 673; Partin v. Hassan Motors, Inc., 6th Cir. 1966, 363 F.2d 104; Bush v. United Benefit Fire Ins. Co., 5th Cir. 1963, 311 F.2d 893; Miles v. City of Chandler, 9th Cir. 1961, 297 F.2d 690; Barron & Holtzoff, Federal Practice and Procedure Sec. 1193.2 (Wright ed. Supp. 1970); Moore's Federal Practice p 54.34